UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL WALLACE RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:05-cr-00011-REP-2; 3:08-cv-00403-REP)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wallace Rice, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael       Wallace     Rice       seeks       to    appeal        the    district

court’s order denying as untimely his Fed. R. Civ. P. 60(b)

motion for reconsideration of the district court’s order denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                         The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.               28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner         satisfies          this    standard       by

demonstrating         that        reasonable        jurists          would     find       that     the

district       court’s      assessment      of       the    constitutional                claims    is

debatable      or     wrong.        Slack   v.       McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at   484-85.          We    have     independently          reviewed          the     record       and

conclude       that        Rice    has    not       made        the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3